Mackenzie, J.
(dissenting). I respectfully dissent. In my view, defendant was liable for payment of Luis Boutilier’s no-fault personal protection benefits.
Boutilier, an employee of SJS Express, Inc., was injured on the job as he was refueling a vehicle owned by his employer and insured by defendant. It is undisputed that because Boutilier’s injuries arose out of the use or maintenance of the motor vehicle as a motor vehicle, MCL 500.3105(1); MSA 24.13105(1), he was entitled to no-fault personal protection benefits. See Heard v State Farm Mutual Automobile Ins Co, 414 Mich 139; 324 NW2d 1 (1982). Compare Daubenspeck v Auto Club of Michigan, 179 Mich App 453; 446 NW2d 292 (1989). The question here is whether defendant, as the no-fault insurer of the automobile involved, is liable for those benefits'. The majority concludes that defendant is not liable. According to the majority, plaintiff, who had issued a no-fault policy to Boutilier’s mother-in-law (with whom he resided) was responsible for providing coverage. Under the circumstances of this case, I cannot agree with that conclusion.
To determine the priority of insurers liable for no-fault benefits, the claimant must look to § 3114 of the no-fault act, MCL 500.3114; MSA 24.13114. Auto-Owners Ins Co v State Farm Mutual Automobile Ins Co, 187 Mich App 617, 619; 468 NW2d 317 (1991). MCL 500.3114(3); MSA 24.13114(3) provides that an employee or employee’s spouse who is injured "while an occupant of a motor vehicle owned or registered by the employer, shall receive personal protection insurance benefits . . . from the insurer of the furnished vehicle.”
The leading case discussing the meaning of the statutory term "occupant” is Royal Globe Ins Cos *281v Frankenmuth Mutual Ins Co, 419 Mich 565; 357 NW2d 652 (1984). In Royal Globe, an employee and his wife returned to their home in a car owned by his employer. The wife got out of the car and entered the couple’s garage. As she was looking for her house key, the employee-husband inadvertently pushed the car’s accelerator and struck his wife. The Supreme Court held that the statutory term occupant should be assigned its primary and generally understood meaning and concluded that on those facts the employee’s wife was not an occupant of the car when she was injured. Notably, however, the Royal Globe Court expressly refused to decide whether on other facts "persons within and upon a motor vehicle as well as those entering into and alighting from it” would be deemed to be occupants for the purpose of § 3114. 419 Mich 576.
I would hold that an employee refueling an employer’s automobile during the course of employment, as in this case, is an occupant of that vehicle for purposes of § 3114. Unlike the situation in Royal Globe, Boutilier had not reached his final destination at the time he was injured, and he intended to return to the interior of the vehicle once he finished refueling it. See Rohlman v Hawkeye Security Ins Co, 190 Mich App 540, 547; 476 NW2d 461 (1991). He had not gone from the status of a passenger to that of a pedestrian, as was the case in Royal Globe, but instead at all times retained the status of operator who was performing a task necessary for vehicular travel. Merely because this task required his presence beside an exterior wall of his vehicle rather than beside an interior wall is not enough, in my opinion, to take Boutilier outside the scope of the term occupant as used in § 3114.
Accordingly, I would reverse.